People v Meade (2017 NY Slip Op 03534)





People v Meade


2017 NY Slip Op 03534


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2012-07701
 (Ind. No. 8162/10)

[*1]The People of the State of New York, respondent, 
vGary J. Meade, appellant.


Seymour W. James, Jr., New York, NY (Lorraine Maddalo of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Sholom Twersky of counsel; Jenna Tersteegen on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 26, 2012, convicting him of robbery in the third degree and grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was not deprived of the effective assistance of counsel by counsel's waiver of a pretrial suppression hearing. "There can be no denial of effective assistance of trial counsel arising from counsel's failure to  make a motion . . . that has little or no chance of success'" (People v Caban, 5 NY3d 143, 152, quoting People v Stultz, 2 NY3d 277, 287). Here, the record is devoid of any indication that counsel could have presented a colorable argument challenging the legality of the defendant's arrest (see People v Carver, 27 NY3d 418, 420-421).
RIVERA, J.P., BALKIN, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court